 

Exhibit 10.1

 

TACTILE SYSTEMS TECHNOLOGY, INC.

 

Non-Qualified Stock Option Agreement (Executive)

Under the 2016 Equity Incentive Plan

 

Tactile Systems Technology, Inc. (the “Company”), pursuant to its 2016 Equity
Incentive Plan (the “Plan”), hereby grants an Option to purchase shares of the
Company’s common stock to you, the Participant named below.  The terms and
conditions of the Option Award are set forth in this Agreement, consisting of
this cover page and the Option Terms and Conditions on the following pages, and
in the Plan document, a copy of which has been provided to you.  Any capitalized
term that is not defined in this Agreement shall have the meaning set forth in
the Plan as it currently exists or as it is amended in the future.

 

Name of Participant:**[_______________________]

No. of Shares Covered:**[_______]

Grant Date:__________, 20__

Exercise Price Per Share:$**[______]

Expiration Date:__________, 20__

Vesting and Exercise Schedule:

 

Dates

 

 

 

Portion of Shares as to Which

Option Becomes Vested and Exercisable

 

 

 

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document.  You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding your right to purchase shares of
the Company’s common stock pursuant to this Option.

 

PARTICIPANT:TACTILE SYSTEMS TECHNOLOGY, INC.

 

 

By:________________________________

Title:_______________________________

 



US.126523928.02



 

Tactile Systems Technology, Inc.

2016 Equity Incentive Plan

Non-Qualified Stock Option Agreement

 

Option Terms and Conditions

 

1.Non-Qualified Stock Option.  This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code and
will be interpreted accordingly.

2.Vesting and Exercisability of Option. 

(a)Scheduled Vesting. This Option will vest and become exercisable as to the
number of Shares and on the dates specified in the Vesting and Exercise Schedule
on the cover page to this Agreement, so long as your Service to the Company does
not end (subject to Section 2(b)).  The Vesting and Exercise Schedule is
cumulative, meaning that to the extent the Option has not already been exercised
and has not expired or been terminated or cancelled, you or the person otherwise
entitled to exercise the Option as provided in this Agreement may at any time
purchase all or any portion of the Shares subject to the vested portion of the
Option.

(b)Accelerated Vesting. Notwithstanding Section 2(a):

(1) Death or Disability.  If your Service terminates prior to the final
scheduled vesting date due to your death or Disability, this Option will vest
and become exercisable in full as of such termination date, and will remain
exercisable for one year thereafter.

 

(2) Change in Control.  If and to the extent this Option is continued, assumed
or replaced in connection with a Change in Control, and if within one year after
the Change in Control you experience an involuntary termination of Service for
reasons other than Cause, or you terminate your Service for Good Reason (as
defined below), then all of the unvested Options shall vest as of such
termination date.  In addition, vesting of Option may be accelerated during the
term of the Award under the circumstances described in Sections 12(b) and 12(c)
of the Plan.

 

(3) Definition of “Good Reason.”  “Good Reason” shall, if you have an employment
agreement with the Company, have the meaning set forth in your employment
agreement.  If you do not have an employment agreement with the Company, “Good
Reason” means the existence of one or more of the following conditions without
your written consent, so long as you provided written notice to the Company of
the existence of the condition not later than 90 days after the initial
existence of the condition, the condition has not been remedied by the Company
within 30 days after its receipt of such notice and your Service terminates no
later than 130 days after the condition’s initial occurrence: (i) any material,
adverse change in your duties, responsibilities, or authority; (ii) a material
reduction in your base salary or bonus opportunity that is not part of a general
reduction applicable to employees in the same classification or grade as you; or
(iii) a geographical relocation of your principal office location by more than
50 miles.

 



 

 

Non-Qualified Stock Option Agreement (2016 Equity Incentive Plan)

Page 2

 



 

(4)



Other Agreements or Plans.  Unvested Options shall also vest as provided in any
separate employment (or similar) agreement or severance plan to which you are a
party or a participant.

 

3.Expiration.  This Option will expire and will no longer be exercisable at
5:00 p.m. Central Time on the earliest of:

(a)



The expiration date specified on the cover page of this Agreement;

(b)



Upon your termination of Service for Cause;

(c)



Upon the expiration of any applicable period specified in Section 6(e) of the
Plan or Section 2 of this Agreement during which this Option may be exercised
after your termination of Service; or

(d)The date (if any) fixed for termination or cancellation of this Option
pursuant to Section 12 of the Plan.

4.Service Requirement.  Except as otherwise provided in Section 6(e) of the Plan
or Section 2 of this Agreement, this Option may be exercised only while you
continue to provide Service to the Company or any Affiliate, and only if you
have continuously provided such Service since the Grant Date of this Option.

5.Exercise of Option.  Subject to Section 4, the vested and exercisable portion
of this Option may be exercised in whole or in part at any time during the
Option term by delivering a written or electronic notice of exercise to the
Company’s Chief Financial Officer or to such other party as may be designated by
such officer, and by providing for payment of the exercise price of the Shares
being acquired and any related withholding taxes.  The notice of exercise must
be in a form approved by the Company and state the number of Shares to be
purchased, the method of payment of the aggregate exercise price and the
directions for the delivery of the Shares to be acquired, and must be signed or
otherwise authenticated by the person exercising the Option.  If you are not the
person exercising the Option, the person submitting the notice also must submit
appropriate proof of his/her right to exercise the Option.

6.Payment of Exercise Price.  When you submit your notice of exercise, you must
include payment of the exercise price of the Shares being purchased through one
or a combination of the following methods:

(a)



Cash (including personal check, cashier’s check or money order);

(b) By means of a broker-assisted cashless exercise in which you irrevocably
instruct your broker to deliver proceeds of a sale of all or a portion of the
Shares to be issued pursuant to the exercise to the Company in payment of the
exercise price of such Shares; or

(c) By delivery to the Company of Shares (by actual delivery or attestation of
ownership in a form approved by the Company) already owned by you that are not
subject to any security interest and that have an aggregate Fair Market Value on
the date of exercise equal to the exercise price of the Shares being purchased;
or

(d) By authorizing the Company to retain, from the total number of Shares as to
which the Option is being exercised, that number of Shares having a Fair Market
Value on the date of

 

 

Non-Qualified Stock Option Agreement (2016 Equity Incentive Plan)

Page 3

 



 

exercise equal to the exercise price for the total number of Shares as to which
the Option is being exercised.

However, if the Committee determines, in any given circumstance, that payment of
the exercise price with Shares or by authorizing the Company to retain Shares is
undesirable for any reason, you will not be permitted to pay any portion of the
exercise price in that manner.

7.Withholding Taxes.  You may not exercise this Option in whole or in part
unless you make arrangements acceptable to the Company for payment of any
federal, state, local or foreign withholding taxes that may be due as a result
of the exercise of this Option.  You hereby authorize the Company (or any
Affiliate) to withhold from payroll or other amounts payable to you any sums
required to satisfy such withholding tax obligations, and otherwise agree to
satisfy such obligations in accordance with the provisions of Section 14 of the
Plan.  If you wish to satisfy some or all of such withholding tax obligations by
delivering Shares you already own or by having the Company retain a portion of
the Shares being acquired upon exercise of the Option, you must make such a
request which shall be subject to approval by the Company.  Delivery of Shares
upon exercise of this Option is subject to the satisfaction of applicable
withholding tax obligations. 

8.Delivery of Shares.   As soon as practicable after the Company receives the
notice of exercise and payment of the exercise price as provided above, and has
determined that all other conditions to exercise, including satisfaction of
withholding tax obligations and compliance with applicable laws as provided in
Section 17(c) of the Plan, have been satisfied, it shall deliver to the person
exercising the Option, in the name of such person, the Shares being purchased,
as evidenced by issuance of a stock certificate or certificates, electronic
delivery of such Shares to a brokerage account designated by such person, or
book-entry registration of such Shares with the Company’s transfer agent.  The
Company shall pay any original issue or transfer taxes with respect to the issue
or transfer of the Shares and all fees and expenses incurred by it in connection
therewith.  All Shares so issued shall be fully paid and nonassessable. 

9.Transfer of Option.  During your lifetime, only you (or your guardian or legal
representative in the event of legal incapacity) may exercise this Option except
in the case of a transfer described below.  You may not assign or transfer this
Option except (i) for a transfer upon your death in accordance with your will,
by the laws of descent and distribution or pursuant to a beneficiary designation
submitted in accordance with Section 6(d) of the Plan, (ii) pursuant to a
domestic relations order, or (iii) with the prior written approval of the
Company, by gift to a ”family member” as the term is defined under General
Instruction A.1(a)(5) to Form S-8 under the Securities Act.  The Option held by
any such transferee will continue to be subject to the same terms and conditions
that were applicable to the Option immediately prior to its transfer and may be
exercised by such transferee as and to the extent that the Option has become
exercisable and has not terminated in accordance with the provisions of the Plan
and this Agreement. 

10.No Stockholder Rights Before Exercise.  Neither you nor any permitted
transferee of this Option will have any of the rights of a stockholder of the
Company with respect to any Shares subject to this Option until a certificate
evidencing such Shares has been issued, electronic delivery of such Shares has
been made to your designated brokerage account, or an appropriate book entry in
the Company's stock register has been made.  No adjustments shall be made for
dividends or other rights if the applicable record date occurs before your stock
certificate has been issued, electronic delivery of your Shares has been made to
your designated brokerage account, or an appropriate book entry in the Company's
stock register has been made, except as otherwise described in the Plan.



 

 

Non-Qualified Stock Option Agreement (2016 Equity Incentive Plan)

Page 4

 



 

11.Governing Plan Document.  This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan.  If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.    If there is any conflict
between this Agreement or the Plan and any separate employment (or similar)
agreement or severance plan to which you are a party or a participant, the
provisions of the other agreement or plan will govern.

12.Choice of Law.  This Agreement will be interpreted and enforced under the
laws of the state of Delaware (without regard to its conflicts or choice of law
principles).

13.Binding Effect.  This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

14.Other Agreements.  You agree that in connection with the exercise of this
Option, you will execute such documents as may be necessary to become a party to
any stockholder, voting or similar agreements as the Company may require.

15.Restrictive Legends.  The Company may place a legend or legends on any
certificate representing Shares issued upon the exercise of this Option
summarizing transfer and other restrictions to which the Shares may be subject
under applicable securities laws, other provisions of this Agreement, or other
agreements contemplated by Section 14 of this Agreement.  You agree that in
order to ensure compliance with the restrictions referred to in this Agreement,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent.

16.Compensation Recovery Policy.  To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board of Directors of the Company or any committee thereof in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
common stock is then listed.  This Agreement may be unilaterally amended by the
Company to comply with any such compensation recovery policy. 

17.Electronic Delivery and Acceptance.  The Company may deliver any documents
related to this Option Award by electronic means and request your acceptance of
this Agreement by electronic means.  You hereby consent to receive all
applicable documentation by electronic delivery and to participate in the Plan
through an on-line (and/or voice activated) system established and maintained by
the Company or the Company’s third-party stock plan administrator.

By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.

 

 

Non-Qualified Stock Option Agreement (2016 Equity Incentive Plan)

Page 5

 

